Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 01/25/2022 have been entered. Claims 1, 3-6 and 8-14 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the formulae (1) and a and Arb being an aromatic group represented by chemical formula 5 as recited in paragraph [0047] of the present specification, does not reasonably provide enablement for Ara and Arb as instantly claimed, wherein Ara and Arb each represents a divalent aromatic group optionally having a substituent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a divalent aromatic group optionally having a substituent”, is inclusion of any divalent aromatic groups; where such breadth necessarily includes infinite species of divalent aromatic groups. One of ordinary skill in the art would not reasonably be able to select an aromatic group from an infinitely large number of groups to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable aromatic group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different aromatic groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select an aromatic group other than the Chemical Formula 5 to make the invention. Claims 3-7 and 9-14 are also rejected for depending from claims 1 and 8. 
Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the formulae (1) and (2) having G1a and G2a being a benzene ring or cyclohexene ring as disclosed in the present resent specification, does not reasonably provide enablement for G1a and G2a as instantly claimed, wherein G1a and G2a each represents a divalent aromatic group or . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a divalent aromatic group or alicyclic hydrocarbon group”, is inclusion of any divalent aromatic groups and alicyclic hydrocarbon groups; where such breadth necessarily includes infinite species of divalent aromatic groups and alicyclic hydrocarbon groups. One of ordinary skill in the art would not reasonably be able to select an aromatic group from an infinitely large number of groups to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable aromatic groups and alicyclic hydrocarbon groups from an infinitely large number of groups would be unknown to one of ordinary skill; species of different aromatic groups and alicyclic hydrocarbon group may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select an aromatic group other than the benzene ring or cyclohexene ring to make the invention. Claims 3-7 and 9-14 are also rejected for depending from claims 1 and 8. 

Allowable Subject Matter
Claims 1, 3-6 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, as set forth in this office action. The reason for the allowance is that the closest prior art,  Kobayashi et al (US 2016/0124131), as cited in the previous office action, does not 

Response to Arguments
Applicant's arguments filed on 01/25/2022 have been fully considered but they are moot in view of the new ground of rejection. The new grounds of rejection are not necessitated by an amendment by applicant, and therefore the present action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782